

116 S1893 IS: Finding and Investigating Native Disappearance Act
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1893IN THE SENATE OF THE UNITED STATESJune 19, 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo require the Comptroller General of the United States to conduct a study on ways to increase
			 reporting of missing Indians and the effects of substance abuse, including
			 the use of methamphetamine, on violent crime in Tribal communities, and
			 for
 other purposes.1.Short titleThis Act may be cited as the Finding and Investigating Native Disappearance Act or the FIND Act.2.Study and report on reporting of missing Indians and effects of substance abuse, including the use of methamphetamine(a)Definition of IndianIn this section, the term Indian has the meaning given the term in section 4 of the Indian Child Welfare Act of 1978 (25 U.S.C. 1903).(b)Study and reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to Congress a report describing the results of, a study on—(1)ways to increase reporting of missing Indians, including ways to decrease the period of time between the time an Indian goes missing and the time the Indian is reported missing; and(2)the effects of substance abuse, including the use of methamphetamine, on violent crime in Tribal communities, including crime relating to missing Indians.